Pannell, Judge.
Where, in a hearing before the Board of Workmen’s Compensation, there is testimony that an employee’s heart attack, resulting in his death, was probably caused by or contributed to by an automobile accident, which arose out of and in the course of the employment, and which in the medical witness’s opinion did contribute to the heart attack, the first symptoms of which occurred approximately 12 hours later, and the definite ■ heart attack approximately 17 hours later, such testimony, although contradicted by other *714medical testimony, was sufficient to authorize the director and the full board to award compensation to the widow claimant. U. S. Cas. Co. v. Smith, 162 Ga. 130, 137 (133 SE 851); Callaway Mills v. Yates, 106 Ga. App. 9 (126 SE2d 305); Duchess Chenilles, Inc. v. Goswick, 116 Ga. App. 384 (157 SE2d 304); Burson v. Howell, 112 Ga. App. 675 (145 SE2d 718); J. D. Jewell, Inc. v. Pet Milk, 116 Ga. App. 405 (157 SE2d 806); Lumbermen’s Mut. Cas. Co. v. Bridges, 81 Ga. App. 395 (58 SE2d 849); Carter v. Ga. Power Co., 107 Ga. App. 380 (130 SE2d 156); Aetna Cas. &c. Co. v. Pulliam, 99 Ga. App. 406 (108 SE2d 823); Hartford Acc. &c. Co. v. Waters, 87 Ga. App. 117 (73 SE2d 70). Accordingly, the judge of the superior court did not err in refusing to reverse the award on appeal to that court.
Argued April 3, 1968
Decided April 12, 1968
Rehearing denied April 29, 1968
Powell, Goldstein, Frazer & Murphy, Warner R. Wilson, Jr., for appellants.
David H. Fink, for appellee.

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.